internal_revenue_service number release date index number ----------------------------------- ---------------------- --------------------------------------- -------------------------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ------------------ telephone number ------------------------------ refer reply to cc ita plr-132397-18 date date legend date taxpayer state date exempt_organization owner building address investor x y date year date ------------------------ -------------------------------------------------------------- ---------------------------------------------- -------------------------- ---------------------------- --------------------------------------- ------------------------------------------------------------------------ -------------------------------------------------------------- ---------------------- -------------- --------------- -------------------- ------- --------------------------- plr-132397-18 dear --------------- this letter responds to a request for a private_letter_ruling filed on date on behalf of taxpayer a tax-exempt_controlled_entity under sec_168 of the internal_revenue_code code seeking an extension of time to make an election under sec_168 facts based on the information submitted and representations made the relevant facts are as follows on date taxpayer was organized under the laws of state as a limited_liability_company taxpayer which has elected to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes uses the accrual_method of accounting and the calendar_year as its taxable_year taxpayer is wholly owned by exempt_organization because exempt_organization owns more than percent in value of the stock of taxpayer taxpayer is a tax-exempt_controlled_entity within the meaning of sec_168 exempt_organization is a non-profit private_foundation organized under the laws of state and has received a letter determining it to be a sec_501 organization exempt_organization was formed to preserve building and to reuse building for various civic purposes building is located in state at address exempt_organization formed taxpayer to act as the managing member of owner a limited_liability_company taxed as a partnership for federal tax purposes owner is engaged in the rehabilitation of building a certified_historic_structure the rehabilitation of building was intended to qualify for the sec_47 rehabilitation tax_credit owner is owed x percent by taxpayer and y percent by investor a taxable entity owner began rehabilitation of building on date and placed building in service in year exempt_organization hired a tax preparer to prepare partnership tax returns for taxpayer for the year ending date the tax preparer was engaged after the original filing deadline due to a miscommunication and taxpayer’s unfamiliarity with the filing_requirements accordingly taxpayer was unable to include a timely filed election under sec_168 not to be treated as a tax-exempt_entity the affidavits and other materials submitted state that taxpayer intended to make the sec_168 election upon discovering the miscommunication taxpayer submitted a private_letter_ruling request seeking an extension of time under sec_301_9100-3 of the procedure and administration regulations regulations to be treated as a tax-exempt_controlled_entity under sec_168 plr-132397-18 applicable law under sec_47 a rehabilitation_credit is provided for percent of the qualified_rehabilitation_expenditures with respect to any certified_historic_structure sec_168 provides that for purposes of sec_168 if any property that is not tax-exempt-use property is owned by a partnership having both a tax-exempt_entity and a nontax-exempt entity as partners and any allocation to the tax-exempt_entity is not a qualified_allocation then an amount equal to such tax-exempt entity’s proportionate share of such property is treated as tax-exempt_use_property sec_168 provides generally that any tax-exempt_controlled_entity is treated as a tax-exempt_entity for purposes of sec_168 and under sec_168 a tax-exempt_controlled_entity can elect not to treated as a tax- exempt entity such an election is irrevocable and will bind all tax-exempt entities holding an interest in the tax-exempt_controlled_entity under sec_301_9100-7t of the regulations an election under sec_168 must be made by the due_date of the tax_return for the first taxable_year for which the election is to be effective sec_301_9100-1 provides that the commissioner of internal revenue has discretion to grant a reasonable extension of time to make a regulatory election sec_301_9100-1 defines the term regulatory election as including any election the due_date for which is prescribed by a regulation sec_301_9100-1 through sec_301_9100-3 provides the standards that the service will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic changes covered in sec_301_9100-2 will be granted when the taxpayer provides evidence including affidavits to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer-- i ii iii requests relief before the failure to make the regulatory election is discovered by the service failed to make the election because of intervening events beyond the taxpayer's control failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election plr-132397-18 iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer- i ii iii seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested was fully informed of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 provides that the service will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made analysis taxpayer’s election is a regulatory election as defined in sec_301_9100-1 because the due_date of the election under sec_168 is prescribed in the regulations under sec_301_9100-7t the commissioner has the authority under sec_301_9100-1 and sec_301_9100-3 to grant an extension of time to file a late regulatory election the information provided and representations made by taxpayer establish that the taxpayer acted reasonably and in good_faith the taxpayer has represented that it intended to make the sec_168 election that its failure to make the election on a timely filed original return was inadvertent and that taxpayer reasonably relied on tax professionals taxpayer is not seeking to alter a return position for which an accuracy related penalty has been or could be imposed under sec_6662 at the time relief is requested taxpayer did not affirmatively choose not to make the election after having been informed in all material respects of the required election and related tax consequences taxpayer is not using hindsight in requesting relief plr-132397-18 further based on the information provided and representations made by taxpayer granting an extension will not prejudice the interests of the government taxpayer will not have a lower tax_liability in the aggregate for all taxable years to which the election applies at this time than taxpayer would have had if the election had been timely made in addition the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected by the election had it been timely made will not be closed by the period of limitations on assessment under sec_6501 before taxpayer’s receipt of the ruling granting an extension of time to make a late election conclusion based solely on the facts as represented and the applicable law we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been met taxpayer is granted an extension of days from the date of this ruling to file the election statement with the appropriate service_center containing the information required in sec_301_9100-7t taxpayer must attach a copy of this letter to the election statement a copy of this ruling should be attached to taxpayer’s federal tax returns for the tax years affected alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the ruling contained in this letter is based upon information and representations submitted by taxpayer accompanied by a penalty of perjury statements executed by an appropriate party and on other affidavits although this office has not verified any of the material submitted or facts assumed in support of the request_for_ruling they are subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-132397-18 pursuant to a power_of_attorney on file with this office we are sending a copy of this letter to taxpayer’s authorized representative sincerely income_tax accounting ronald j goldstein senior technical reviewer branch associate chief_counsel cc
